DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 1/7/2022.  Claims 1-20 remain pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 8, and 14, the limitation, "the service discovery gateway being located on the first VLAN and the client device being located on the second VLAN", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Furthermore, Applicant’s Figure 1 shows the service discovery gateway and the client device being on the 

Claims 2-7, 9-13, and 15-20 are also rejected by virtue of their dependency on claims 1, 8, and 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (U.S. Patent Application Publication No. 2014/0012967 A1) (hereinafter Agarwal) in view of Costa-Requena et al. (U.S. Patent Application Publication No. 2006/0002320 A1) (hereinafter Costa-Requena).

Regarding claim 1, Agarwal discloses a method for a service discovery gateway to interoperate with a client device (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services.  In response, at time t5, enhanced mDNS proxy logic 230 returns information 752 associated with third mDNS device 7003 (e.g., MAC address) that provides such services along with records 754 needed by first mDNS device 7001 to perform AirPlay services), comprising, by the service discovery gateway:
maintaining, in a directory local to the service discovery gateway, a first indication of at least one service provider of services available on a first virtual local area network (VLAN) and on a second VLAN during a first time period (Figure 2 and paragraphs 0048 and 0050 disclose the enhanced mDNS protocol optimizes record storage through a matching and coordination of enhanced mDNS services.  In other words, enhanced mDNS proxy logic 230 considers only those server mDNS devices which advertise records pertaining to configured services.  As a result, when a new enhanced mDNS service is configured to be supported by controller 110, network discovery logic 250 attempts to discover all server mDNS devices, across all VLANs, which are relevant in the context of this service.  The classification of the mDNS device as a server is important as this classification enables all subsequent mDNS records from this server mDNS device to be stored by device classification logic 260 within first storage area 292 of storage 290 (also referred to as the “server storage area”).  Figures 3A and 3B and paragraphs 0061 and 0062 disclose if the PTR record is the first record or the records associated with the received mDNS RESP message have been re-fetched, the controller classifies the source mDNS device that is 
receiving a first message originating from the client device, the first message comprising at least a service discovery query to the service discovery gateway (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services), the service discovery gateway being located on the first VLAN and the client device being located on the second VLAN (Figure 1 and paragraph 0032 disclose network 100 comprises a controller 110 in communications with one or more wireless transceivers 1201-120N (N≥1) over a wired network 130.  Wireless transceivers 1201-120N (e.g. access points, etc.) are adapted to provide wireless connectivity to a plurality (M) of mDNS devices 1401-1406 (M≥2, M=6), which may be members of the same virtual local area network (VLAN-A) or perhaps different VLANs (VLAN-A, VLAN-B, VLAN-C).  Controller 110 may be adapted for communications with a first mDNS device (e.g., networked printer) 1501 and/or a second mDNS device 1502 (e.g., Apple®  TV), both of which are directly coupled to wired network 130 and are members of different VLANs (VLAN-D & VLAN-E));
sending, based at least in part on receiving the first message, a second message to the client device comprising at least the first indication of the at least one service provider corresponding to the service discovery query (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS 3 (e.g., MAC address) that provides such services along with records 754 needed by first mDNS device 7001 to perform AirPlay services);
maintaining, in the directory local to the service discovery gateway, an updated indication of at least one service provider of the services available on the first VLAN and on the second VLAN during a second time period different from the first time period (Paragraph 0056 discloses if, upon expiration of an age-out timer set to the TTL value the server record maintenance logic 280 does not receive an mDNS Response message from the source mDNS device, the record is removed from first storage area 292).
Agarwal does not explicitly disclose determining a condition is met based at least in part on a predictive awareness of how the client device is configured to utilize a time-to-live (TTL) value; and sending a third message to the client device prior to the client device originating a subsequent service discovery query based at least in part on the condition being met, the third message comprising at least the updated indication corresponding to the service discovery query, the updated indication including an identification of a service provider available of the at least one service provider providing a service corresponding to the service discovery query.
In analogous art, Costa-Requena discloses determining a condition is met based at least in part on a predictive awareness of how the client device is configured to utilize a time-to-live (TTL) value (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's originator.  Multicast service announcement messages may include an expiration time value that defines when the advertisements will expire.  While the device remains available, the advertisements are continuously re-sent at periods of time that are less than the expiration time); and
sending a third message to the client device prior to the client device originating a subsequent service discovery query based at least in part on the condition being met, the third message comprising at least the updated indication corresponding to the service discovery query, the updated indication including an identification of a service provider available of the at least one service provider providing a service corresponding to the service discovery query (Paragraphs 0009 and 0010 disclose devices can 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate resending multicast service announcement messages before an expiry time of the first message, as described in Costa-Requena, with sending responses to mDNS request messages from mDNS client devices, as described in Agarwal, because doing so is using a known technique to improve a similar method in the same way.  Combining resending multicast service announcement messages before an expiry time of the first message of Costa-Requena with sending responses to mDNS request messages from mDNS client devices of Agarwal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Costa-Requena.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Agarwal and Costa-Requena to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Agarwal, as modified by Costa-Requena, further discloses wherein the second message is a unicast message to the client device (Paragraph 0045 discloses controller 110 normally relies on unicast messaging in providing service records to client mDNS devices).

Regarding claim 3, as applied to claim 1 above, Agarwal discloses the claimed invention except explicitly disclosing wherein the determining is based at least in part on the elapsed time associated with the second message relative to the TTL value.
Costa-Requena further discloses wherein the determining is based at least in part on the elapsed time associated with the second message relative to the TTL value (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's originator.  Multicast service 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate resending multicast service announcement messages before an expiry time of the first message, as described in Costa-Requena, with sending responses to mDNS request messages from mDNS client devices, as described in Agarwal, because doing so is using a known technique to improve a similar method in the same way.  Combining resending multicast service announcement messages before an expiry time of the first message of Costa-Requena with sending responses to mDNS request messages from mDNS client devices of Agarwal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Costa-Requena.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Agarwal and Costa-Requena to obtain the invention as specified in claim 3.

Regarding claim 4, as applied to claim 3 above, Agarwal discloses the claimed invention except explicitly disclosing wherein the determining is based at least in part on the elapsed time associated with the second message relative to a configurable service query time parameter.
Costa-Requena further discloses wherein the determining is based at least in part on the elapsed time associated with the second message relative to a configurable service query time parameter (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's originator.  Multicast service announcement messages may include an expiration time value that defines when the advertisements will expire.  While the device remains available, the advertisements are continuously re-sent at periods of time that are less than the expiration time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate resending multicast service announcement messages before an expiry time of the first message, as described in Costa-Requena, with sending responses to mDNS request messages from mDNS client devices, as described in Agarwal, because doing so is using a known technique to improve a similar method in the same way.  Combining resending multicast service announcement messages before an expiry time of the first message of Costa-Requena with sending responses to mDNS request messages from mDNS client devices of Agarwal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Costa-Requena.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Agarwal and Costa-Requena to obtain the invention as specified in claim 4.

Regarding claim 5, as applied to claim 1 above, Agarwal, as modified by Costa-Requena, further discloses wherein the service discovery query is a multicast domain name system (mDNS) query (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services).

Regarding claim 6, as applied to claim 5 above, Agarwal, as modified by Costa-Requena, further discloses wherein the second message and the third message are mDNS response messages (Paragraph 0043 discloses the enhanced mDNS protocol introduces the concept of a proxy, namely enhanced mDNS proxy logic 230, which is responsible for disseminating the required filtered mDNS records to requesting client mDNS devices).

Regarding claim 7, as applied to claim 1 above, Agarwal, as modified by Costa-Requena, further discloses wherein the first message is a multicast message (Figure 7 and paragraphs 0072 and 0077 disclose at time t4, first mDNS device 7001 issues an mDNS Request message 740).

Regarding claim 8, Agarwal discloses a method for a client device to interoperate with a service discovery gateway (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 1 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services.  In response, at time t5, enhanced mDNS proxy logic 230 returns information 752 associated with third mDNS device 7003 (e.g., MAC address) that provides such services along with records 754 needed by first mDNS device 7001 to perform AirPlay services), comprising, by the client device:
originate a first message, from the client device, the first message comprising at least a service discovery query (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services);
receiving a second message, originating at the service discovery gateway at the client device, comprising at least a first indication of at least one service provider of services available on a first virtual local area network (VLAN) and on a second VLAN during a first time period, corresponding to the service discovery query (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services.  In response, at time t5, enhanced mDNS proxy logic 230 returns information 752 associated with third mDNS device 7003 (e.g., MAC address) that provides such services along with records 754 needed by first mDNS device 7001 to perform AirPlay services), the service discovery gateway being located on the first VLAN and the client device being located on the second VLAN (Figure 1 and paragraph 0032 disclose network 100 comprises a controller 110 in communications with one or more wireless transceivers 1201-120N (N≥1) over a wired network 130.  Wireless transceivers 1201-120N (e.g. access points, etc.) are adapted to provide wireless connectivity to a plurality (M) of mDNS devices 1401-1406 (M≥2, M=6), which may be members of the same virtual local area network (VLAN-A) or perhaps different VLANs (VLAN-A, VLAN-B, VLAN-C).  1 and/or a second mDNS device 1502 (e.g., Apple®  TV), both of which are directly coupled to wired network 130 and are members of different VLANs (VLAN-D & VLAN-E)).
Agarwal does not explicitly disclose setting a condition based at least in part on a predictive awareness of how the client device is configured to utilize a time-to-live (TTL) value; and receiving a third message at the client device, originating at the service discovery gateway and prior to occurrence of the condition, the third message comprising at least an updated indication corresponding to the service discovery query, the updated indication including an identification of a service provider available of at least one service provider providing a service corresponding to the service discovery query on the first VLAN and on the second VLAN during a second time period different from the first time period.
In analogous art, Costa-Requena discloses setting a condition based at least in part on a predictive awareness of how the client device is configured to utilize a time-to-live (TTL) value (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's originator.  Multicast service announcement messages may include an expiration time value that defines when the advertisements will expire.  While the device remains available, the advertisements are continuously re-sent at periods of time that are less than the expiration time); and
receiving a third message at the client device, originating at the service discovery gateway and prior to occurrence of the condition, the third message comprising at least an updated indication corresponding to the service discovery query, the updated indication including an identification of a service provider available of at least one service provider providing a service corresponding to the service discovery query on the first VLAN and on the second VLAN during a second time period different from the first time period (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's originator.  Multicast service announcement messages may include an expiration time value that defines when the advertisements will expire.  While the device remains available, the advertisements are continuously re-sent at periods of time that are less than the expiration time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate resending multicast service announcement messages before an expiry time of the first message, as described in Costa-Requena, with sending responses to mDNS request messages from mDNS client devices, as described in Agarwal, because doing so is using a known technique to improve a similar method in the same way.  Combining resending multicast service announcement messages before an expiry time of the first message of Costa-Requena with sending responses to mDNS request messages from mDNS client devices of Agarwal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Costa-Requena.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Agarwal and Costa-Requena to obtain the invention as specified in claim 8.

Regarding claim 9, as applied to claim 8 above, Agarwal, as modified by Costa-Requena, further discloses wherein the second message is a unicast message to the client device (Paragraph 0045 discloses controller 110 normally relies on unicast messaging in providing service records to client mDNS devices).

Regarding claim 10, as applied to claim 8 above, Agarwal discloses the claimed invention except explicitly disclosing wherein setting the condition is based at least in part on the elapsed time associated with the second message relative to the TTL value.
Costa-Requena further discloses wherein setting the condition is based at least in part on the elapsed time associated with the second message relative to the TTL value (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's originator.  Multicast service announcement messages may include an expiration time value that defines when the advertisements will expire.  While the device remains available, the advertisements are continuously re-sent at periods of time that are less than the expiration time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate resending multicast service announcement messages before an expiry time of the first message, as described in Costa-Requena, with sending responses to mDNS request messages from mDNS client devices, as described in Agarwal, because doing so is using a known technique to improve a similar method in the same way.  Combining resending multicast service announcement messages before an expiry time of the first message of Costa-Requena with sending responses to mDNS request messages from mDNS client devices of Agarwal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Costa-Requena.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Agarwal and Costa-Requena to obtain the invention as specified in claim 10.

Regarding claim 11, as applied to claim 8 above, Agarwal, as modified by Costa-Requena, further discloses wherein the service discovery query is a multicast domain name system (mDNS) query (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services).

Regarding claim 12, as applied to claim 11 above, Agarwal, as modified by Costa-Requena, further discloses wherein the second message and the third message are mDNS response messages (Paragraph 0043 discloses the enhanced mDNS protocol introduces the concept of a proxy, namely enhanced mDNS proxy logic 230, which is responsible for disseminating the required filtered mDNS records to requesting client mDNS devices).

Regarding claim 13, as applied to claim 8 above, Agarwal, as modified by Costa-Requena, further discloses wherein the first message is a multicast message (Figure 7 and paragraphs 0072 and 0077 disclose at time t4, first mDNS device 7001 issues an mDNS Request message 740).

Regarding claim 14, Agarwal discloses a service discovery gateway (Figure 7 and paragraph 0072 disclose a controller in communication with a plurality of mDNS devices 7001-7003), comprising:

one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Paragraph 0021 discloses the term “logic” (or “logic unit”) is generally defined as hardware and/or software.  For example, as hardware, logic may include processing circuitry (e.g., a microcontroller, any type of processor, a programmable gate array, an application specific integrated circuit, etc.), semiconductor memory, combinatorial logic, or the like.  As software, logic may be one or more software modules, such as executable code in the form of an executable application, an application programming interface (API), a subroutine, a function, a procedure, an object method/implementation, an applet, a servlet, a routine, source code, object code, a shared library/dynamic load library, or one or more instructions.  These software modules may be stored in any type of a suitable non-transitory storage medium, or transitory computer-readable transmission media (e.g., electrical, optical, acoustical or other form of propagated signals such as carrier waves, infrared signals, or digital signals.  Figure 2 and paragraphs 0037 and 0038 disclose a block diagram of controller 110 operating as an enhanced mDNS proxy for network 100.  Herein, controller 110 comprises memory 210.  Processing circuitry 200 is coupled to memory 210 for execution of enhanced mDNS proxy logic 230 which is stored in memory 210.  Enhanced mDNS proxy logic 230 comprises a plurality of logic units configured to perform device classification and optimal mDNS record storage operations in accordance with the enhanced mDNS protocol as described below.  These logic units include, but are not limited or restricted to service configuration logic 240, network discovery logic 250, device classification logic 260, record storage logic 270, and server record maintenance logic 280) of:
in a directory local to the service discovery gateway, maintaining a first indication of at least one service provider of services available on a first virtual local area network (VLAN) and on a second VLAN during a first time period (Figure 2 and paragraphs 0048 and 0050 disclose the enhanced mDNS protocol optimizes record storage through a matching and coordination of enhanced mDNS services.  In other words, enhanced mDNS proxy logic 230 considers only those server mDNS devices which advertise 
receiving a first message, originating from a client device, the first message comprising at least a service discovery query to the service discovery gateway (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services), the service discovery gateway being located on the first VLAN and the client device being located on the second VLAN (Figure 1 and paragraph 0032 disclose network 100 comprises a controller 110 in communications with one or more wireless transceivers 1201-120N (N≥1) over a wired network 130.  Wireless transceivers 1201-120N (e.g. access points, etc.) are adapted to provide wireless connectivity to a plurality (M) of mDNS devices 1401-1406 (M≥2, M=6), which may be members of the same virtual local area network (VLAN-A) or perhaps different VLANs (VLAN-A, VLAN-B, VLAN-C).  Controller 110 may be adapted for communications with a first mDNS device (e.g., networked printer) 1501 and/or a second 2 (e.g., Apple®  TV), both of which are directly coupled to wired network 130 and are members of different VLANs (VLAN-D & VLAN-E));
based at least in part on receiving the first message, sending a second message to the client device comprising at least the first indication of at least one service provider corresponding to the service discovery query (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services.  In response, at time t5, enhanced mDNS proxy logic 230 returns information 752 associated with third mDNS device 7003 (e.g., MAC address) that provides such services along with records 754 needed by first mDNS device 7001 to perform AirPlay services);
in the directory local to the service discovery gateway, maintaining an updated indication of at least one service provider of services available on the first VLAN and on the second VLAN during a second time period different from the first time period (Paragraph 0056 discloses if, upon expiration of an age-out timer set to the TTL value the server record maintenance logic 280 does not receive an mDNS Response message from the source mDNS device, the record is removed from first storage area 292).
Agarwal does not explicitly disclose determining a condition is met based at least in part on a predictive awareness of how the client device is configured to utilize a time-to-live (TTL) value; and sending a third message to the client device prior to the client device originating a subsequent service discovery query based at least in part on the condition being met, the third message comprising at least the updated indication corresponding to the service discovery query, the updated indication including an identification of a service provider available of the at least one service provider providing a service corresponding to the service discovery query.
In analogous art, Costa-Requena discloses determining a condition is met based at least in part on a predictive awareness of how the client device is configured to utilize a time-to-live (TTL) value (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's 
sending a third message to the client device prior to the client device originating a subsequent service discovery query based at least in part on the condition being met, the third message comprising at least the updated indication corresponding to the service discovery query, the updated indication including an identification of a service provider available of the at least one service provider providing a service corresponding to the service discovery query (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's originator.  Multicast service announcement messages may include an expiration time value that defines when the advertisements will expire.  While the device remains available, the advertisements are continuously re-sent at periods of time that are less than the expiration time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate resending multicast service announcement messages before an expiry time of the first message, as described in Costa-Requena, with sending responses to mDNS request messages from mDNS client devices, as described in Agarwal, because doing so is using a known technique to improve a similar method in the same way.  Combining resending multicast service announcement messages before an expiry time of the first message of Costa-Requena with sending responses to mDNS request messages from mDNS client devices of Agarwal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Costa-Requena.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Agarwal and Costa-Requena to obtain the invention as specified in claim 14.

Regarding claim 15, as applied to claim 14 above, Agarwal, as modified by Costa-Requena, further discloses wherein the second message is a unicast message to the client device (Paragraph 0045 discloses controller 110 normally relies on unicast messaging in providing service records to client mDNS devices).

Regarding claim 16, as applied to claim 14 above, Agarwal discloses the claimed invention except explicitly disclosing wherein the determining is based at least in part on the elapsed time associated with the second message relative to the TTL value.
Costa-Requena further discloses wherein the determining is based at least in part on the elapsed time associated with the second message relative to the TTL value (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement messages.  Each message describes an embedded device and/or service available from the message's originator.  Multicast service announcement messages may include an expiration time value that defines when the advertisements will expire.  While the device remains available, the advertisements are continuously re-sent at periods of time that are less than the expiration time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate resending multicast service announcement messages before an expiry time of the first message, as described in Costa-Requena, with sending responses to mDNS request messages from mDNS client devices, as described in Agarwal, because doing so is using a known technique to improve a similar method in the same way.  Combining resending multicast service announcement messages before an expiry time of the first message of Costa-Requena with sending responses to mDNS request messages from mDNS client devices of Agarwal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Costa-Requena.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Agarwal and Costa-Requena to obtain the invention as specified in claim 16.

Regarding claim 17, as applied to claim 16 above, Agarwal discloses the claimed invention except explicitly disclosing wherein the determining is based at least in part on the elapsed time associated with the second message relative to a configurable service query time parameter.
Costa-Requena further discloses wherein the determining is based at least in part on the elapsed time associated with the second message relative to a configurable service query time parameter (Paragraphs 0009 and 0010 disclose devices can multicast one or more service announcement 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate resending multicast service announcement messages before an expiry time of the first message, as described in Costa-Requena, with sending responses to mDNS request messages from mDNS client devices, as described in Agarwal, because doing so is using a known technique to improve a similar method in the same way.  Combining resending multicast service announcement messages before an expiry time of the first message of Costa-Requena with sending responses to mDNS request messages from mDNS client devices of Agarwal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Costa-Requena.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Agarwal and Costa-Requena to obtain the invention as specified in claim 17.

Regarding claim 18, as applied to claim 14 above, Agarwal, as modified by Costa-Requena, further discloses wherein the service discovery query is a multicast domain name system (mDNS) query (Figure 7 and paragraphs 0072 and 0077 disclose an enhanced mDNS proxy logic 230 of a controller in communication with a plurality of mDNS devices 7001-7003.  First mDNS device 7001 constitutes a “client” mDNS device while both second mDNS device 7002 and third mDNS device 7003 constitute “server” mDNS devices.  At time t4, first mDNS device 7001 issues an mDNS Request message 740 requesting information associated with AirPlay services).

Regarding claim 19, as applied to claim 18 above, Agarwal, as modified by Costa-Requena, further discloses wherein the second message and the third message are mDNS response messages (Paragraph 0043 discloses the enhanced mDNS protocol introduces the concept of a proxy, namely enhanced mDNS proxy logic 230, which is responsible for disseminating the required filtered mDNS records to requesting client mDNS devices).

Regarding claim 20, as applied to claim 14 above, Agarwal, as modified by Costa-Requena, further discloses wherein the first message is a multicast message (Figure 7 and paragraphs 0072 and 0077 disclose at time t4, first mDNS device 7001 issues an mDNS Request message 740).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/Mark G. Pannell/Examiner, Art Unit 2642